Exhibit 10.1

NOVACEA, INC.

September 19, 2007

Mr. John Walker

 

  Re: Amended and Restated Chief Executive Officer Agreement

Dear John:

You and Novacea, Inc. (the “Company”) are parties to that certain Interim Chief
Executive Officer Agreement dated as of December 18, 2006 (the “Prior
Agreement”), which sets forth, among other things, the terms of your employment
with the Company. This letter agreement (this “Agreement”) amends and restates
the Prior Agreement to, among other things, reflect your transition to the
position of Chief Executive Officer of the Company in addition to retaining your
role as the Chairman of the Company’s Board of Directors (the “Board”). This
Agreement supersedes the Prior Agreement and any other agreement or policy to
which the Company is a party with respect to your employment with the Company.
Notwithstanding the foregoing, your Confidentiality and Proprietary Information
Agreement remains in full effect. You may accept this Agreement by signing and
returning a copy of this Agreement to the Company as provided below.

1. Term of Agreement. Your services under this Agreement, as amended and
restated herein, shall commence on September 19, 2007 (“Effective Date”), and
continue until the earlier to occur of your resignation from your service to the
Company or the termination of your service by us (such earlier date, the
“Separation Date”). This Agreement and your employment with the Company is
terminable at will by you or the Company at any time (for any reason or for no
reason) in accordance with Section 7 of this Agreement. If this Agreement
terminates for any reason, you shall not be entitled to any payments, benefits,
damages, awards or other compensation other than as provided in this Agreement.

2. Position and Duties. During the term of this Agreement, as amended and
restated herein, you shall serve as the Chief Executive Officer of the Company,
in addition to providing services as Chairman of the Board. Your duties and
authority as Chief Executive Officer shall be prescribed by the Board and shall
be commensurate with those of a chief executive officer of a company of
comparable size and with a similar business as the Company. You agree that
during the term of this Agreement you shall commit substantially all of your
regular business time for services to the Company; provided, that during the
twelve (12) month period following the Effective Date, you shall be permitted to
continue to serve as a consultant to and on the boards of directors on which you
serve as of the Effective Date for companies with the understanding that you
will use commercially reasonable efforts to resign from all but two of such
boards of directors as soon as practicable following the Effective Date.



--------------------------------------------------------------------------------

September 19, 2007

Page 2

 

3. Withholding. Your status with respect to the services you perform under this
Agreement shall be as an employee of the Company. The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state, or
local withholding or other taxes, deductions or charges which the Company is
required to withhold.

4. Chairman of the Board. You hereby acknowledge that the responsibilities
contemplated under this Agreement are in addition to your responsibilities and
duties as Chairman of the Board. You hereby acknowledge that re-election to the
Board as Chairman and as a member of the Board shall be governed by the terms of
the bylaws of the Company.

5. Compensation and Benefits. In consideration for your services to the Company,
you shall receive the following compensation and benefits from the Company.

(a) Salary. Prior to the Effective Date, the Company paid you a base salary of
$250,000. From the Effective Date through the Separation Date, the Company shall
pay you a base salary at the annual rate of $500,000 (as may be adjusted from
time to time, the “Salary”) in accordance with the Company’s regular payroll
practices.

(b) Signing Bonus. As soon as administratively practicable following the
Effective Date, the Company shall pay you a bonus in the amount of $150,000 in a
cash lump sum payment, subject to applicable withholding taxes.

(c) Performance Bonus. You shall be entitled to earn an annual performance bonus
based upon achievement of performance objectives to be established by the
Compensation Committee of the Board with your consultation. The target bonus
amount upon attainment of 100% of the performance objectives shall be equal to
50% of your Salary.

(d) Equity Awards.

(1) As additional consideration for your services as Interim Chief Executive
Officer, on December 18, 2006, the Company granted an option to purchase 250,000
shares of the Company’s common stock (the “Initial Option”) at an exercise price
of $6.17 per share pursuant to the Company’s 2006 Incentive Award Plan (the
“Plan”). The Initial Option is intended to be an “incentive stock option” (an
“ISO”) within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), to the maximum extent permitted by law. The Initial
Option vests over four years in equal monthly installments, measured from
December 1, 2006, subject to your continued service to the Company, including as
a member of the Board, on each vesting date; provided, however, that the Initial
Option shall automatically vest and become exercisable with respect to 50,000
shares upon the Effective Date, and, provided further, that the Initial Option
automatically vests and becomes immediately exercisable with respect to an
aggregate of up to 100,000 shares subject to the Initial Option as follows in
the event that any of the following occur during the term of this Agreement:
(i) with respect to 50,000 shares subject to the Initial Option upon the
execution of a major collaboration agreement as determined by the Board in its
discretion (which vesting event the Company

 

2



--------------------------------------------------------------------------------

September 19, 2007

Page 3

 

acknowledges has occurred as of the Effective Date) and (ii) with respect to an
additional 50,000 shares subject to the Initial Option upon achievement of
target enrollment of the ASCENT-2 Study trial and expansion of the clinical
development programs for Ascentar and AQ4N. In the event that immediately prior
to the occurrence of an event described in the immediately preceding sentence
the Initial Option is unvested with respect to less than 50,000 shares, it shall
become fully vested in connection with such event. Upon the termination of your
services under this Agreement, the Option shall cease to be subject to the
foregoing accelerated vesting provisions (but as described above, will continue
to vest if you continue your service as a member of the Board).

(2) As additional consideration for your services as Interim Chief Executive
Officer, on May 9, 2007, the Company granted you restricted stock units with
respect to 30,000 shares of the Company’s common stock (the “Initial RSU Grant”)
pursuant to the terms of the Plan. The Initial RSU Grant vests in three equal
annual installments measured from May 9, 2007 based upon your continued service
to the Company, including as a member of the Board, through each vesting date.

(3) As additional consideration for your services as Chief Executive Officer,
the Company shall grant you pursuant to the Plan, subject to approval of the
Compensation Committee of the Board, stock options to purchase an additional
531,250 shares of the Company’s common stock (the “Second Option”). The Second
Option shall be an ISO to the maximum extent permitted by law and shall vest and
become exercisable over four years in equal, monthly installments, measured from
the Effective Date, subject to your continued service to the Company on each of
the vesting dates, including your service as a member of the Board. The Second
Option shall be subject to the terms and conditions set forth in the Plan and
the agreement to be entered into evidencing the Second Option. The Second Option
shall have a per share exercise price equal to the fair market value of a share
of the Company’s common stock (as determined in accordance with the terms of the
Plan) on the date of grant.

(4) As additional consideration for your services as Chief Executive Officer,
the Company shall grant you pursuant to the Plan, subject to approval of the
Compensation Committee of the Board, restricted stock units with respect to an
additional 100,000 shares of the Company’s common stock (the “Second RSU
Grant”). The Second RSU Grant shall vest in three equal annual installments,
measured from the [Effective Date], subject to your continued service to the
Company on each of the vesting dates, including your service as a member of the
Board. The Second RSU Grant shall be subject to the terms and conditions set
forth in the Plan and the agreement to be entered into evidencing the Second RSU
Grant.

(e) Benefits. You shall be eligible to participate in the Company’s employee
benefit plans, policies and arrangements as may now or hereafter be adopted by
the Company, in accordance with the terms of such plans, policies and
arrangements.

(f) Expenses. The Company shall reimburse you for business expenses that are
reasonable and necessary for you to perform, and were incurred by you in the
course of the

 

3



--------------------------------------------------------------------------------

September 19, 2007

Page 4

 

performance of, your duties pursuant to this Agreement and in accordance with
the Company’s general policies upon your submission of vouchers and an expense
report in such form as may be required by the Company consistent with the
Company’s policies in place from time-to-time.

6. Covenants. By accepting the terms of this Agreement, you hereby agree to the
following covenants in addition to any obligations you may have by law and make
the following representations.

(a) Confidentiality. You acknowledge that, in connection with your services to
the Company, you will have access to trade secrets of the Company and other
information and materials which the Company desires to keep confidential,
including customer lists, supplier lists, financial statements, business records
and data, marketing and business plans, and information and materials relating
to the Company’s services, products, methods of operation, key personnel,
proprietary software and other proprietary intellectual property and information
disclosed to the Company of third parties to which the Company owes a duty of
nondisclosure (collectively, the “Confidential Information”); provided, however,
that Confidential Information does not include information which (i) is or
becomes publicly known other than as a result of your actions in violation of
this Agreement; (ii) is or becomes available to you from a source (other than
the Company) that you reasonably believe is not prohibited from disclosing such
information to you by a contractual or fiduciary obligation to the Company,
(iii) has been made available by the Company, directly or indirectly, to a
non-affiliated third party without obligation of confidentiality; or (iv) you
are obligated to produce as a result of a court order or pursuant to
governmental action or proceeding, provided that you give the Company prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting such Confidential Information from public
disclosure. You covenant and agree that, both during and after the term of your
services to the Company, you will keep secret all Confidential Information and
will not disclose, reveal, divulge or otherwise make known any Confidential
Information to any person (other than the Company or its employees or agents in
the course of performing you duties hereunder) or use any Confidential
Information for your own account or for the benefit of any other individual or
entity, except with the prior written consent of the Company.

(b) Ownership of Intellectual Property. You agree that all inventions,
copyrightable material, software, formulas, trademarks, trade secrets and the
like which are developed or conceived by you in the course of your services to
the Company or on the Company’s time or property (collectively, the
“Intellectual Property”) shall be disclosed promptly to the Company and the
Company shall own all right, title and interest in and to the Intellectual
Property. The parties expressly agree that any and all of the Intellectual
Property developed by you shall be considered works made-for-hire for the
Company pursuant to the United States Copyright Act of 1976, as amended from
time to time. In order to ensure that the Company shall own all right, title and
interest in and to the Intellectual Property in the event that any of the
Intellectual Property is not deemed a work made-for-hire (as defined in the
Copyright Act of 1976) and in any other event, you hereby sell and assign all
right, title and interest in and

 

4



--------------------------------------------------------------------------------

September 19, 2007

Page 5

 

to all such Intellectual Property to the Company, and you covenant and agree to
affix to the Intellectual Property appropriate legends and copyright notices
indicating the Company’s ownership of all Intellectual Property and all
underlying documentation to the extent reasonably appropriate, and shall execute
such instruments of transfer, assignment, conveyance or confirmation as the
Company reasonably considers necessary to transfer, confirm, vest, perfect,
maintain or defend the Company’s right, title and interest in and to the
Intellectual Property throughout the world. Your obligation under this
Section 6(b) to assign to the Company inventions created or conceived by you
shall not apply to an invention that you developed entirely on your own time
without using the Company’s equipment, supplies, facilities, or trade secret
information, provided that those inventions (i) do not or did not relate
directly, at the time of conception or reduction to practice of the invention,
to the Company’s business as conducted at such time or actual or demonstrably
anticipated research or development of the Company; and (ii) do not or did not
result from any work performed by you for the Company.

(c) No Competition/Solicitation. While employed by the Company, you will not
engage in any business activity in competition with the Company nor make
preparations to do so. You agree that during the term of this Agreement and for
one year after you cease to perform services hereunder, you will not, either
directly or through others, solicit or attempt to solicit any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity.

7. Termination.

(a) Termination of the Agreement. This Agreement may be terminated by you at any
time for any or no reason upon no less than thirty days prior notice. This
Agreement may be terminated by the Company at any time for any or no reason.

(b) Severance Benefits. If you experience a Covered Termination that occurs
other than during a Change of Control Benefits Period you shall be entitled to
receive the benefits set forth in this Section 7(b).

(1) Base Salary. The Company shall pay you an amount equal to twelve
(12) months’ Base Salary. Subject to Section 7(d) hereof, the severance amount
contemplated by this paragraph shall be paid over the six (6)-month period
commencing on the date of termination in equal monthly installments and shall be
subject to all required tax and other applicable withholding.

(2) Bonus. The Company shall pay to you an amount equal to the sum of (i) any
earned (without regard to whether you were employed on the date of payment), but
unpaid bonus for the fiscal year preceding the fiscal year during which the
Covered Termination occurs, (ii) an amount equal to one hundred percent
(100%) of your target annual bonus for the fiscal year during which the Covered
Termination occurs, prorated to reflect the actual period of service completed
by you during the fiscal year through the date of termination, and (iii) an

 

5



--------------------------------------------------------------------------------

September 19, 2007

Page 6

 

amount equal to fifty percent (50%) of your target annual bonus for the fiscal
year during which the Covered Termination occurs, with such bonus determined
based on deemed achievement of all of the performance objectives for such fiscal
year. Subject to Section 7(d) hereof, the amounts contemplated by subsections
(i) and (ii) shall be paid in cash in a lump sum within thirty (30) days
following the date of termination and shall be subject to all required tax and
other applicable withholding. Subject to Section 7(d) hereof, the severance
benefits contemplated by this subsection (iii) shall be paid in cash over the
six (6)-month period commencing on the date of termination in equal monthly
installments and shall be subject to all required tax and other applicable
withholding.

(3) Equity Awards. Your outstanding options to purchase the Company’s common
stock shall immediately terminate with regard to the then-unvested portion, and
shall terminate with regard to the vested portion thereof on the last day of the
twelve (12) month period following the date of your Covered Termination. Your
outstanding restricted stock units and other equity awards shall immediately
vest with respect to that number of shares of Company common stock that such
restricted stock units or such other equity awards would have vested had your
service to the Company continued hereunder for the twelve (12) month period
following your Covered Termination, and any remaining unvested restricted stock
units or other equity awards shall terminate upon the date of your Covered
Termination.

(c) Change of Control Severance Benefits. If you experience a Covered
Termination during a Change of Control Benefits Period you shall be entitled to
receive the benefits set forth in this Section 7(c).

(1) Base Salary. The Company shall pay to you an amount equal to twelve
(12) months’ Base Salary. Subject to Section 7(d) hereof, the severance benefit
contemplated by this Section 7(c) shall be paid in cash in a lump sum within
thirty (30) days following the Covered Termination and shall be subject to all
required tax and other applicable withholding.

(2) Bonus. The Company shall pay to you an amount equal to the sum of (i) any
earned (without regard to whether you were employed on the date of payment), but
unpaid bonus for the fiscal year preceding the fiscal year during which the
Covered Termination occurs, (ii) an amount equal to one hundred percent
(100%) of your target annual bonus for the fiscal year during which the Covered
Termination occurs, prorated to reflect the actual period of service completed
by you during the fiscal year through the date of termination, and (iii) an
amount equal to fifty percent (50%) of your target annual bonus for the fiscal
year during which the Covered Termination occurs, with such bonus determined
based on deemed achievement of all of the performance objectives for such fiscal
year. Subject to Section 7(d) hereof, the severance benefits contemplated by
this Section 7(c) shall be paid in cash in a lump sum within thirty (30) days
following the Covered Termination and shall be subject to all required tax and
other applicable withholding.

 

6



--------------------------------------------------------------------------------

September 19, 2007

Page 7

 

(3) Equity Awards. Your outstanding options to purchase the Company’s common
stock, restricted stock units and other equity awards shall fully vest and, if
applicable, become exercisable. Any options to purchase the Company’s common
stock shall thereafter terminate if unexercised on the last day of the twelve
(12) month period following the date of your Covered Termination during the
Change of Control Benefits Period.

(4) No Duplication of Benefits. The payments and benefits provided for in this
Section 7(c) shall only be payable in the event of your Covered Termination
during a Change of Control Benefits Period. In the event of your Covered
Termination other than during a Change Control Benefits Period, then you shall
receive the payments and benefits described in Section 7(b) hereof and shall not
be eligible to receive any of the payments and benefits described in this
Section 7(c).

(d) Timing of Payments. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Company at the time of your separation from
service with the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which you are entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your benefits shall not be
provided to you prior to the earlier of (a) the expiration of the six-month
period measured from the date of your “separation from service” with the Company
(as such term is defined in the Treasury Regulations issued under Section 409A
of the Code) or (b) the date of your death. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 7(d) shall be paid in a lump sum to you, along with interest at
a floating rate equal to LIBOR from the date such payments were otherwise due to
the date of payment, and any remaining payments due under the Agreement shall be
paid as otherwise provided herein.

(e) Other Terminations. If your service to the Company is terminated by the
Company for Cause, by you other than pursuant to a Constructive Termination or
as a result of your death or disability, the Company shall not have any other or
further obligations to you under this Agreement (including any financial
obligations) except that you shall be entitled to receive (a) your fully earned
but unpaid base salary, through the date of termination at the rate then in
effect, and (b) all other amounts or benefits to which you are entitled under
any compensation, retirement or benefit plan or practice of the Company at the
time of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by federal
COBRA law or applicable law. In addition, subject to the provisions of the
Company’s equity compensation plans and the terms of your equity awards, if your
service to the Company is terminated by the Company for Cause, by you other than
pursuant to a Constructive Termination or as a result of your death or
disability, all vesting of your unvested equity awards previously granted to him
by the Company shall cease and none of such unvested equity awards shall be
exercisable following the date of such termination. The foregoing shall be in
addition to, and not in lieu of, any and all other rights and remedies that may
be available to the Company under the circumstances, whether at law or in
equity.

 

7



--------------------------------------------------------------------------------

September 19, 2007

Page 8

 

(f) Mitigation. Except as otherwise specifically provided herein, you shall not
be required to mitigate damages or the amount of any payment provided under this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by you as a result of employment by another employer or by any retirement
benefits received by you after the date of the Covered Termination.

(g) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein or in the Company’s equity
compensation plans and the terms of your equity awards, all of your rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of your service to the Company shall cease upon
such termination. In the event of a termination of your service to the Company,
your sole remedy shall be to receive the payments and benefits described in this
Agreement.

(h) Release Prior to Payment of Benefits. Upon the occurrence of a Covered
Termination, and prior to the payment of any benefits under this Agreement on
account of such Covered Termination, you shall execute a release (the “Release”)
substantially in a form acceptable to the Company. Such Release shall
specifically relate to all of your rights and claims in existence at the time of
such execution and shall confirm your obligations under the any confidentiality
and nondisclosure agreements you then have with the Company. It is understood
that, as specified in the applicable Release, you have a certain number of
calendar days from the date of your Covered Termination to consider whether to
execute such Release, and you may revoke such Release within seven (7) calendar
days after execution. Notwithstanding anything in this Agreement to the
contrary, in the event you do not execute such Release within the applicable
period, which in no event shall exceed sixty (60) days following your Covered
Termination, or if you revoke such Release within the subsequent seven (7) day
period, no benefits shall be payable under this Agreement.

(i) Definitions. For purposes of the Agreement, the following terms are defined
as follows:

(1) “Cause” means that, in the reasonable determination of the Company, you
(i) have committed an act of fraud or embezzlement or have intentionally
committed some other illegal act that has a material adverse impact on the
Company or any successor or parent or subsidiary thereof; (ii) have been
convicted of, or entered a plea of “guilty” or “no contest” to, a felony which
causes or may reasonably be expected to cause substantial economic injury to or
substantial injury to the reputation of the Company or any subsidiary or
affiliate of the Company; (iii) have made any unauthorized use or disclosure of
confidential information or trade secrets of the Company or any successor or
parent or subsidiary thereof that has a material adverse impact on any such
entity; (iv) have committed any other intentional misconduct that has a material
adverse impact on the Company or any successor or parent or subsidiary thereof,
or (v) have intentionally refused or intentionally failed to act in accordance
with any lawful and proper direction or order of the Board, provided such
direction is not materially inconsistent with your customary duties and
responsibilities.

 

8



--------------------------------------------------------------------------------

September 19, 2007

Page 9

 

(2) “Change of Control” means and includes each of the following:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of “beneficial ownership”
(as determined pursuant to Rule 13d-3 under the Exchange Act) of securities
entitled to vote generally in the election of directors (“voting securities”) of
the Company that represent fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding voting securities, other than:

(1) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(2) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 6.4(a)
or Section 6.4(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in a
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(1) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

9



--------------------------------------------------------------------------------

September 19, 2007

Page 10

 

(2) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

(3) the Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s initial public offering of its
securities; or (ii) it is a transaction effected primarily for the purpose of
financing the Company with cash (as determined by the Board in its discretion
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise). The Board shall have full and final authority,
which shall be exercised in its discretion, to determine conclusively whether a
Change of Control of the Company has occurred pursuant to the above definition,
and the date of the occurrence of such Change of Control and any incidental
matters relating thereto.

(3) “Change of Control Benefits Period” means the period commencing on the
effective date of a Change of Control and ending the last day of the 12-month
period following the Change of Control.

(4) “Constructive Termination” means that you voluntarily terminate employment
after any of the following are undertaken without your express written consent:
(i) the removal of or a material reduction in the nature or scope of your
responsibilities, or the assignment to you of duties that are materially
inconsistent with your position; (ii) a change in your direct reporting
relationship so that you no longer report directly to the Board; (iii) a
material reduction in your Salary; (iv) a material reduction in your target
bonus opportunity; or (v) a material relocation of your place of employment by
more than thirty (30) miles from such place of employment on the Effective Date.

 

10



--------------------------------------------------------------------------------

September 19, 2007

Page 11

 

Notwithstanding the foregoing, your voluntary termination of employment shall
not be deemed a Constructive Termination unless you notify the Company in
writing within ninety (90) days of the initial existence of the applicable
condition giving rise to such Constructive Termination and such condition
remains more than thirty (30) days after the receipt of such notice by the
Company. The termination of your employment as a result of your death or
disability will not be deemed to be a Constructive Termination.

(5) “Covered Termination” means an Involuntary Termination Without Cause or
Constructive Termination, provided, that if such Involuntary Termination Without
Cause or Constructive Termination is not coincident with your “separation from
service” within the meaning of Section 409A of the Code and the Department of
Treasury regulations promulgated thereunder, then your Covered Termination shall
be the date of such separation from service and, provided further, that a
separation from service that takes place more than two (2) years following the
initial existence of the condition giving rise to such Constructive Termination
shall not constitute a Covered Termination.

(6) “Involuntary Termination Without Cause” means your dismissal or discharge
from employment with the Company other than for Cause. The termination of your
employment as a result of your death or disability will not be deemed to be an
Involuntary Termination Without Cause.

8. Miscellaneous.

(a) This letter constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the terms and
conditions of your services to the Company. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations and any other written or oral statements concerning your rights
to any compensation, equity or benefits from the Company, its predecessors or
successors in interest.

(b) This Agreement may not be modified or amended except in a writing signed by
both you and a duly authorized officer of the Company.

(c) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.

(d) This Agreement shall be deemed to have been entered into and shall be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.

 

11



--------------------------------------------------------------------------------

September 19, 2007

Page 12

 

(e) If either party hereto brings any action to enforce his or its rights
hereunder, the prevailing party in such action shall be entitled to be paid by
the other party such prevailing party’s reasonably attorneys’ fees and costs
incurred in such action.

 

12



--------------------------------------------------------------------------------

September 19, 2007

Page 13

 

If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.

 

Sincerely,   NOVACEA, INC. By:  

/s/ Daniel M. Bradbury

 

Daniel M. Bradbury

  Title:  

Chairman, Compensation Committee of the Board of Directors

AGREED AND ACCEPTED:  

/s/ John Walker

   

        9/19/07

John Walker             Date

 

13